DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election without traverse of Species C in the reply filed on 11/08/2021 is acknowledged.

Claim 1 and 16 are allowable, in view of the instant examiner’s amendment detailed below, and are generic to each of Species A-E. The restriction requirement, as set forth in the Office action mailed on 08/09/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between Species A-E is withdrawn from further consideration because independent claims 1 and 16 require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Instant Claim Status

	Claim 17 is canceled, as detailed in the examiner’s amendment below.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/06/2020 is/are being considered by the examiner.


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
Para45 attempts to provide an explicit definition for the term “about”, however the paragraph fails to raise to the level of an explicit definition, as all of the guidance defining the bounds of “about” are listed merely as “In at least some instances” or “For example” which fails to provide guidance sufficient that two of ordinary skill in the art would necessarily come to the same determination as to patentable claim scope.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Rhoades White on 02/24/2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1
L5-6, amend “and the second plurality of rotor blades”
L12, delete the word “about”
Claim 2
L2, delete the word “about”
Claim 3
L2, delete the word “about”
Claim 4
L2, delete the word “about”
Claim 7
L4, delete the word “about” 
L5, delete the word “about”
Claim 8
L2, delete the word “about”
L3, delete the word “about”
Claim 9
L3, delete the word “about”
Claim 13
L1, amend “engine [[in]]is an”
Claim 14
L2-3, amend “wherein a first[[one]] of the”
L3, amend “or the second gear”
L4, amend “wherein the second[[the other]] of the”
The office notes that “the second” has inherent antecedent basis due to a listing group of two items
L4, amend “or the second gear”
Claim 16
L12, amend “the aft end[[.]], and”
Insert starting at new L13, “wherein the intermediate gear further defines an axis of rotation defining an angle with the radial direction less than 75 degrees.”
Claim 17
Cancel claim 17
Claim 18
L1, amend “The gearbox of claim [[17]]16”
L2, delete the word “about”
Claim 19
L4, delete the word “about”
L5, delete the word “about”
Claim 20
L3, amend “or the second gear”
L4, amend “or the second gear”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “the intermediate gear defining an axis of rotation, the axis of rotation defining an angle with the radial direction less than about 75 degrees.” in combination with the remaining limitations of the claim.
Claim 16
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein the intermediate gear further defines an axis of rotation defining an angle with the radial direction less than about 75 degrees.”
Claims 2-15, 18-20 are allowable based on dependency from their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/Ninh H. Nguyen/Primary Examiner, Art Unit 3745